Citation Nr: 1531184	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-03 566	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating higher than 30 percent for depression prior to February 20, 2014 and a rating higher than 50 percent thereafter.  

2. Entitlement to a rating higher than 10 percent for gynecomastia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2008 rating decision denied a rating higher than 30 percent for depression and a compensable rating for gynecomastia.  In a November 2014 rating decision the Veteran's rating for depression was increased to 50 percent effective February 20, 2014 and in a November 2011 his rating for gynecomastia was increased to 10 percent for the entire period on appeal.  

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  During the April 2015 Board hearing the Veteran withdrew his claim for a rating higher than 30 percent for depression prior to February 20, 2014 and a rating higher than 50 percent thereafter.  

2.  During his April 2015 Board hearing, the Veteran withdrew his claim for a rating higher than 10 percent for gynecomastia.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant for the issue of a rating higher than 30 percent for depression prior to February 20, 2014 and a rating higher than 50 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of an appeal by the appellant for the issue of a rating higher than 10 percent for gynecomastia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran, at the April 2015 Board hearing, withdrew his appeal regarding the claim of a rating higher than 30 percent for depression prior to February 20, 2014 and a rating higher than 50 percent thereafter and the claim for a rating higher than 10 percent for gynecomastia.  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.  

(The Order follows on the next page.)


ORDER

The appeal of the claim of a rating higher than 30 percent for depression prior to February 20, 2014 and a rating higher than 50 percent thereafter is dismissed.  

The appeal of the claim of a rating higher than 10 percent for gynecomastia is dismissed.  




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


